O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: afinerman@OLSHANLAW.COM DIRECT DIAL: 212-451-2289 February 13, 2013 VIA EDGAR AND ELECTRONIC MAIL Jeffrey P. Riedler Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Pharmacyclics, Inc. Form 10-K for the fiscal year ended June 30, 2012 Filed September 5, 2012 File No. 000-26658 Dear Mr. Riedler: On behalf of Pharmacyclics, Inc. (the “Company”), this letter responds to the oral comment from the Staff of the Securities and Exchange Commission (the “Staff”) relating to prior comment 2 from the letter dated January 29, 2013, from Mr. Jeffrey P. Riedler to Mr. Rainer M. Erdtmann of Pharmacyclics, Inc. (the “Company”). In further response to comment 2 relating to the oral comment, the Company proposes to include in its future filings the following disclosure: Proposed revisions to section entitled “Ibrutinib Patents” as shown below: Ibrutinib Patents Pharmacyclics owns or controls granted patents in the U.S., Europe, Japan and Australia, that claim the ibrutinib compound and related BTK inhibitor compounds as compositions of matter.Pharmacyclics owns or controls pending patent applications covering the ibrutinib compound and related BTK inhibitor compounds as compositions of matter in Canada, Mexico, China, India, South Korea and Brazil. As of December 31, 2012, the duration of the granted patents in the U.S., Europe, Japan and Australia is through December 2026, subject to any patent term extensions that may be obtained in certain territories, which can be for up to five years. Likewise, the projected duration of any patent that may grant on any of the pending patent applications in Canada, Mexico, China, India, South Korea and Brazil is through December 2026, subject to any patent term extensions that may be obtained in certain territories, which can be for up to five years. In addition, in January 2012, the Company announced the United States Patent & Trademark Office issued a patent (8,088,781) entitled "Inhibitors of Bruton's Tyrosine Kinase" and specifically claiming "an inhibited tyrosine kinase comprising an irreversible BTK inhibitor having a covalent bond to a cysteine residue of a Bruton's tyrosine kinase (BTK)". O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM February 13, 2013 Page 2 Proposed revisions to section entitled PCI-27483 Patents as shown below: PCI-27483 Patents PCI-27483 is covered by granted patents in the U.S., Canada, Japan, China and India. We have pending patent applications covering PCI-24783 in Europe, Mexico, South Korea, Australia and Brazil. As of December 31, 2012, the duration of the granted patents in the U.S., Canada, Japan, China and India is through December 2023, subject to any patent term extensions that may be obtained in certain territories, which can be for up to five years. Likewise, the projected duration of any patent that may grant on any of the pending patent applications in Europe, Mexico, South Korea, Australia and Brazil is through December 2023, subject to any patent term extensions that may be obtained in certain territories, which can be for up to five years. Proposed revisions to section entitled Patents as shown below: Patents Abexinostat and pan-HDAC inhibitors are covered by granted patents in the U.S., Europe, Canada, Mexico, Japan, and India, that claim such compounds as compositions of matter. We have pending applications covering abexinostat and pan-HDAC inhibitors as compositions of matter in China and Brazil. As of December 31, 2012, the duration of the granted patents in Europe, Canada, Mexico, Japan and India is through 2024, and in the U.S. through 2025 due to a Patent Term Adjustment. The projected duration of any patent that may grant on any of the pending patent applications in China and Brazil is through 2024. The durations of the granted patents and the projected duration of any patent that may be granted on any of the pending patent applications are subject to any patent term extensions that may be obtained in certain territories, which can be for up to five years. Please direct any comments or questions regarding this filing to the undersigned. Sincerely, /s/ Adam W. Finerman Adam W. Finerman cc: Jennifer Riegel Amy Reischauer Robert W. Duggan, Chairman of the Board and Chief Executive Officer Joshua T. Brumm, Executive President, Finance Richard Love, Vice President, Legal Jeffrey Womer, PricewaterhouseCoopers LLP
